Citation Nr: 1209606	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  04-24 835A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for hives. 

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for arthritis of multiple joints, to include as due to cortisone treatment for hives.  

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for a cardiac condition, to include as due to cortisone treatment for hives.  

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for cataracts, to include as due to cortisone treatment for hives.  

5.  Entitlement to service connection for damage to ligaments, to include as due to cortisone treatment for hives.  

6.  Entitlement to service connection for low blood sugar, to include as due to cortisone treatment for hives. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Appellant, who was the Veteran, served on active duty from November 1962 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2002 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

Historically, a July 1997 Board decision denied service connection for residuals of cortisone treatment for hives, including heart, bone, and muscle disorders, and cataracts, and also denied entitlement to a permanent and total disability rating for pension purposes.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (hereinafter the Court) which, in a March 2000 memorandum decision affirmed that Board decision.  The Veteran appealed the Courts decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In an August 2000 Order the Federal Circuit dismissed the appeal.  

A September 2007 Board decision denied reopening of claims for service connection for (1) hives; (2) arthritis of multiple joints, to include as due to cortisone treatment for hives; (3) a cardiac condition, to include as due to cortisone treatment for hives; (4) cataracts, to include as due to cortisone treatment for hives; (5) service connection for damage to ligaments, to include as due to cortisone treatment for hives; (6) and service connection for low blood sugar, to include as due to cortisone treatment for hives.  That September 2007 Board decision remanded claims for service connection for osteoporosis, to include as due to cortisone treatment for hives; and service connection for recurrent infections, to include as due to cortisone treatment for hives.  

A November 2010 Board decision noted that in September 2010 the RO was notified of the Veteran's death in July 2010 and, accordingly, determined that the Board had no jurisdiction to adjudicate the merits of the claims for service connection for osteoporosis, to include as due to cortisone treatment for hives; and service connection for recurrent infections, to include as due to cortisone treatment for hives, which had been denied by an April 2002 rating decision.  Thus, the Board dismissed the appeal as to those claims.  

The Veteran appealed the September 2007 Board decision to the Court and in January 2011 the Court entered an Order noting that in January 2011 the Court had become award of the Veteran's death in July 2010 and required the Veteran's estate to show cause why the September 2007 Board decision should not be vacated and the appeal dismissed.  In a February 2011 memorandum decision the Court noted that the Veteran's estate had not responded to the Court's January 2011 Order and noting that no one had sought substitution.  Thus, the Court vacated the September 2007 Board decision and dismissed the appeal for lack of jurisdiction.  

A February 2011 Board decision found that as to claims for service connection for headache and for urethral discharge as well as a claim for compensation under 38 U.S.C. § 1151 for incorrect medication (cortisone), because of the Veteran's death in 2010 the Board had no jurisdiction to adjudicate the merits of those claims and, so, the Board dismissed the appeal as to those claims.  



FINDINGS OF FACT

1.	The Appellant, was the Veteran in this case, served on active duty from November 1962 to April 1964.

2.	The Board has been notified by the Department of Veterans Affairs (VA) Regional Office that the Appellant died in July 2010.  


CONCLUSION OF LAW

Due to the death of the Appellant, the Board has no jurisdiction to adjudicate the merits of the issues on appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


